Order denying plaintiff’s motion to strike out paragraph 2 of the amended answer and to strike out the defendants’ entire amended answer and for summary judgment affirmed, with ten dollars costs and disbursements. The undertaking on appeal, given pursuant to section 598 of the Civil Practice Act, is to be read in the light of section 1083-a of the Civil Practice Act, which last-mentioned section is invoked in the paragraph of the answer sought to be struck out by the plaintiff. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.